 In the Matter of P EIOENIX MANUFACTURING COMPANYandLEHIGIIVALLEY DIE SINKERS' LODGE #150 OF THE INTERNATIONAL DIE.SINKERS' CONFERENCECase No. 4-R-1773.-DecidedOctober26, 19 5Mr. Thomas E. Weaver,of Catasauqua, Pa., for the Company.Mr. J. G. Meiner,of Cleveland, Ohio, for the Die Sinkers.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Lehigh Valley Die Sinkers' Lodge#150 of the International Die Sinkers' Conference, herein called theDie Sinkers, alleging that a question affecting commerce had arisenconcerning the representation of employees of Phoenix Manufactur-ing Company, Catasauqua, Pennsylvania, herein called the Company,the National Labor Relations Board provided for, an appropriatehearing upon due notice before Herman Lazarus, Trial Examiner.The hearing was held at Allentown, Pennsylvania, on July 10, 1945.The Company, and the Die Sinkers appeared and participated.'Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPhoenix Manufacturing Company, an Illinois corporation, is en-gaged in the manufacture of drop forgings at Catasauqua, Pennsyl-' The International Brotherhood of Blacksmiths,Drop Forgers,and Helpers,A. F. of L ,herein called Blacksmiths was served with notice of the proceeding but was not representedat the hearing.64 N. L R. B., No. 86.472 PHOENIXMANUFACTURING COMPANY473vania.During the year 1944 the Company used at its Catasauquaplant raw materials, principally steel, valued in excess of $850,000,over 65 percent of which was obtained from points outside the Com-monwealth of Pennsylvania.During the same period of time, theCompany sold manufactured products valued in excess of $2,000,000,over 70 percent, of which was shipped to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TI-IE ORGANIZATION INVOLVEDLehigh Valley Die Sinkers' Lodge #150 of the International DieSinkers' Conference is an unaffiliated labor organization admittingtomembership employees of the Company.111.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Die Sinkersas the exclusive bargaining representative of certain of its employeesuntil the Die Sinkers has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Die Sinkers seeks a unit composed of all employees of the Com-pany working on dies or parts of dies used to complete forgings. TheCompany contends that only a plant-wide unit is appropriate.The Company's employees have been represented for the purposesof collective bargaining on a company-wide basis for a number ofyears.The Amalgamated Association of Iron, Steel & Tin Workers,CIO, herein called Amalgamated, was the designated representativethrough September 1, 1942, at which time, pursuant to an employee-sponsored election, a majority of the employees selected the FederalLocal No. 23250, AFL, herein called the Federal, to represent them.The then current contract between the Company and the Amalgamatedwas assumed by the Federal. Federal continued to act as representa-tive of the employees until November 1944, when a majority of the'The Field Examiner reported that the Die Sinkers submitted an affidavit that 24 ofthose employed in the Company's Die Sinking Department were members in good standingin its union on June 18,1945.The Field Examiner further reported that there were 28to 30 individuals in the alleged appropriate unit. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, in an election sponsored by the American Federation ofLabor, voted for the International Brotherhood of Blacksmiths, DropForgers and Helpers, AFL, herein called the Blacksmiths, as their bar-gaining agent. In February 1945, the Blacksmiths assumed the unex-pired term of the Federal's contract.At the time of the hearing, theBlacksmiths had submitted to the Company a proposed contractwhich excluded the die workers.3The Die Sinkers has filed with the Board three petitions for certifi-cation as representative of the employees in the unit it now seeks, all ofwhich the Board dismissed.4However, at the time of such dismissals,the bargaining representative of the production and maintenance em-ployees in a plant-wide unit, unlike the Blacksmiths, was not agreeableto the establishment of a die sinkers' unit. The Company has approxi-mately 285 employees, 25 of whom perform the usual functions associ-ated with the die sinkers' craft, such as making, sinking, trimming andrepairing dies and parts of dies.Their group is confined to a separateand distinct department under the separate supervision of a foremanwho is also a die maker by trade and familiar with problems relatedto this craft.The record reveals that since March 1941, the die work-ers, as a group, have consistently held themselves aloof from identifi-cation with or participation in organizational affairs of any one of thecurrently recognized collective bargaining agents of the productionand maintenance employees.The die workers also have steadfastlyrefused to pay dues to any union except their own, despite contraryrequirements in existing collective bargaining contracts covering allthe Company's employees, and on two occasions, the die workers causeda work stoppage because of alleged efforts by the Company to forceupon them membership in the currently contracting union.Thus,for more than 4 years the die workers, as a group, have neither soughtnor received aid from the currently recognized bargaining representa-tive and have consistently sought recognition as a separate bargainingunit.5Moreover, as stated above, the Blacksmiths is agreeable to theDie Sinkers' proposed creation of a separate unit for such employees eUnder the above circumstances, particularly in view of the dis-claimer of the Blacksmiths, we are of the opinion that die workers3The Blacksmiths waived all claim to representation of the die workers, as set forth Ina letter addressed to an agent of the Board and introduced in evidence at the bearing.4 The first petition was dismissed by a formal Decision and Order issued October 2, 1942(44N L R B. 1388). The Regional Director Dismissed the second petition (Case4-R-1167, filed June 14, 1943) and third petition (Case 4-R-1492, filed July 8, 1944),and his action was sustained by the Board on appeal.5CfMatter of Revere Copper and Brass, Incorporated, Dallas and Ordnance Divisions,61 N. L R B 392;Matter ofMooreDrop Forging Company,60 N. L R B 494; alsomatterof The Columbus Bolt Workers Company,62 N. L. R. B. 978.° SeeMatter of Pacific States Steel Corporation,57 N. L. R. B. 1084; see alsoJohns-Manville Products Corporation,60 N L. R. B. 293;Phelps Dodge Corporation, UnitedVerde Branch,56 N. L. R B. 1560;Electro-Motive Division of General Motors Corporation,53 N. L. it. B. 1325. Cf.Matter of McGann Manufacturing Company, Inc.,57 N. I.R. B. 246. PHOENIX MANUFACTURING COMPANY475may constitute a separate bargaining unit or remain a part of theexisting plant-wide unit.Before making a final determination withrespect to the appropriate unit, however, we shall first ascertain thedesires of the employees themselves, as reflected by an election.Weshall direct that an election by secret ballot be conducted among allthe Company's employees working on dies and parts of dies used inthemanufacture and completion of forgings, excluding all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, who were employed during thepay-roll period immediately preceding the date of the Direction ofElection, subject to the limitations and additions set forth therein,to determine whether or not they desire to be represented by the DieSinkers.7Upon the results of the election hereinafter directed willdepend, in part, our determination of the appropriate unit. If theemployees select the Die Sinkers as their bargaining representative,they shall constitute a separate appropriate unit; otherwise they shallremain part of the plant-wide production and maintenance unit pres-ently represented by the Blacksmiths.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phoenix Manu-facturing Company, Catasauqua, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, Phila-delphia, Pennsylvania, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the die sinkersgroup described in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-°Since the Blacksmiths has disclaimed any interest in the die workers,we shall notplace its name on the ballot. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by Lehigh ValleyDie Sinkers' Lodge #150 of the International Die Sinkers' Confer-ence, an, unaffiliated organization, for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.